                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


THE CITY OF CHICAGO,

                        Plaintiff,
                                                  Case No. 18 C 6859
              v.
                                              Judge Harry D. Leinenweber
MERRICK B. GARLAND, Attorney
General of the United States,

                       Defendant.


                       MEMORANDUM OPINION AND ORDER

      Plaintiff’s motion for award of attorneys’ fees (Dkt. No. 99)

is granted in part and denied in part. Plaintiff is entitled to

$391,168.55 in attorneys’ fees.

                               I.    BACKGROUND

      In addition to describing the most relevant facts below, the

Court incorporates the facts from its earlier rulings. See City of

Chicago v. Sessions, 264 F.Supp.3d 933 (N.D. Ill 2017) (“Sessions

I”), City of Chicago v. Sessions, 321 F.Supp.3d 855 (N.D. Ill.

2018) (“Sessions III”), and City of Chicago v. Barr, 405 F.Supp.3d

748   (N.D.    Ill.   2019)   (“Barr   I”).   Plaintiff   City   of   Chicago

(“Chicago” or the “City”) filed the instant motion seeking to

recoup a portion of the expenses it incurred over the course of

three years and two lawsuits disputing certain conditions attached

to the Byrne Justice Assistance Grant (“JAG”) funds. For ease of
reference, citations to “2017 Dkt. No.” correspond to the docket

for the City’s challenge to the FY 17 Byrne JAG conditions, Chicago

v. Sessions, 17-cv-05720 (N.D. Ill. 2017) (Leinenweber, J.), and

“2018 Dkt. No.” refers to the current docket.

       The City first filed suit against the Attorney General in

August 2017, challenging the Government’s attachment of certain

notice,   access,      and     compliance      immigration      conditions      to   the

FY 2017 JAG funds (collectively the “Original Conditions”) and

seeking preliminary and permanent injunctions. In September 2017,

the Court issued a preliminary, nationwide injunction as to the

notice and access conditions. Sessions I, 264 F.Supp.3d at 951.

The Seventh Circuit affirmed. Chicago v. Sessions, 888 F.3d 272,

286 (7th Cir. 2018) (“Sessions II”). The Seventh Circuit later

decided to take up the limited issue of the injunction’s nationwide

scope en banc. Chicago v. Sessions, 2018 WL 4268817 (7th Cir. June

4,    2018).   While     the    en    banc    appeal    was    pending,   the    Court

permanently enjoined all three Original Conditions. Sessions III,

321    F.Supp.3d    at    881.       The    Court’s    final   order    limited      the

injunction to the FY 2017 JAG awards, in part based on the Attorney

General’s      representation        that    the   Government     had   “taken       [the

Court’s order] to heart” and was “looking at the conditions for

next year against the backdrop of your prior decision.” (8/15/18




                                           - 2 -
Tr. at 5, 2017 Dkt. No. 213; FY 2017 Final J. at 3, 2017 Dkt.

No. 211.)

      Despite the Attorney General’s representation to this Court,

the FY 2018 JAG awards re-imposed substantially similar versions

of    the    Original   Conditions,    as    well   as    three       additional

immigration-related      conditions.   First,   the      FY    2018   JAG   award

imposed a new compliance condition that is materially identical to

the   FY    2017   compliance   condition.   Because     the    constitutional

analysis applies equally to both the FY 2017 compliance condition

and the new FY 2018 compliance condition, hereinafter both are

included in references to the Original Conditions. See Barr I, 405

F.Supp.3d at 762. Second, the FY 2018 awards also included two

entirely new conditions, the additional certification condition,

and the harboring condition (together, the “New Conditions”). On

October 12, 2018, having not received a FY 2018 JAG award by the

anticipated deadline of September 30, 2018, Chicago filed this

lawsuit challenging the FY 2018 immigration conditions and once

again seeking a permanent injunction. On September 19, 2019, the

Court granted summary judgment in favor of the City, relying on

precedent from the FY 2017 litigation. Barr I, 405 F.Supp.3d at

761–68. In light of “the extent of the violation established []

and DOJ's track record in this litigation” the Court issued a




                                    - 3 -
permanent injunction for the FY 2018 grants and all future years.

Id. at 770.

     Chicago reserved the right to move for attorneys’ fees in

connection with the FY 2018 litigation in its amended complaint.

(Amend. Compl. at 57, 2018 Dkt. No. 34.) Following the Court’s

entry of a final judgment and order, the City filed this motion

for attorneys’ fees. The litigation, now settled, the Court turns

to the merits.

                       II.   LEGAL STANDARD

     The Equal Access to Justice Act (“EAJA”) allows the Court to

award attorneys’ fees and expenses “to the prevailing party in any

civil action brought by or against the United States or any agency

or any official of the United States acting in his or her official

capacity” to the same extent “that any other party would be liable

under the common law” for attorneys’ fees. 28 U.S.C. § 2412(b).

The American Rule is that parties to litigation pay their own fees.

Chambers v. NASCO, Inc., 501 U.S. 32, 45–46 (1991). The Supreme

Court has recognized an exception where a party has “acted in bad

faith, vexatiously, wantonly, or for oppressive reasons.” Id. at

45–46. The claimant “bears the burden of establishing entitlement

to [a fee] award and documenting the appropriate hours expended

and hourly rates.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).




                               - 4 -
                               III.      DISCUSSION

                               A.     Eligibility

     The threshold question for eligibility under the EAJA is

whether Chicago is a “prevailing party.” A prevailing party “is

one who has been awarded some relief by the court,” including

judgments   on   the    merits      and   the   award   of   nominal   damages.

Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep't of Health & Hum.

Res., 532 U.S. 598, 603 (2001). Chicago was awarded complete relief

by the Court, including a permanent injunction preventing the

Attorney General from imposing both the Original Conditions and

the New Conditions in FY 2018 or in the future. Consequently, there

is no question that the City is the prevailing party and eligible

to pursue an award of attorneys’ fees under the Section 2412(b) of

the EAJA.

                          B.   Bad Faith Analysis

     The    second     question     is     whether    Chicago   can    establish

entitlement to fees under the common law. At common law, parties

ordinarily pay their own fees, unless the conduct falls within the

limited list of recognized exceptions. Chambers, 501 U.S. at 45.

The “bad faith exception” awards attorneys’ fees where the non-

moving party “acted in bad faith, vexatiously, wantonly, or for

oppressive reasons.” Id. at 45–46. The bad faith exception is

rooted in the court’s inherent power to “to fashion an appropriate


                                       - 5 -
sanction for conduct which abuses the judicial process.” Id. 44–

45. The Court may issue such sanctions where “the offender has

willfully   abused    the    judicial   process        or   otherwise   conducted

litigation in bad faith.” Salmeron v. Enter. Recovery Sys., Inc.,

579 F.3d 787, 793 (7th Cir. 2009). This inherent authority is not,

however, “a grant of authority to do good and rectify shortcomings

of the common law” and should be “exercised sparingly.” Zapata

Hermanos Sucesores, S.A. v. Hearthside Baking Co., Inc., 313 F.3d

385, 390–91 (7th Cir. 2002).

     There is no bright-line rule for what constitutes bad faith.

“Courts have used phrases such as harassment, unnecessary delay,

needless increase in the cost of litigation, willful disobedience,

and recklessly making a frivolous claim.” Mach v. Will Cnty.

Sheriff, 580 F.3d 495, 501 (7th Cir. 2009) (citing Stive v. U.S.,

366 F.3d 520, 521–22 (7th Cir. 2004) (collecting cases)). The

Seventh   Circuit    has    also   looked    to   28    U.S.C.   §   1927,   which

similarly awards fees for unreasonable and vexatious conduct. Id.

In the context of a Section 1927 award, the Seventh Circuit has

held that litigants are not required to prove subjective bad faith

or malice. Dal Pozzo v. Basic Mach. Co., Inc., 463 F.3d 609, 614

(7th Cir. 2006). Fee awards may also be appropriate under an

objective bad faith standard, which only requires proof of reckless

indifference to the law. Id. For example, “[i]f a lawyer pursues


                                     - 6 -
a path that a reasonably careful attorney would have known, after

appropriate inquiry, to be unsound, the conduct is objectively

unreasonable and vexatious.” Id. (internal quotation marks and

citations omitted).

       Chicago alleges it is entitled to a fee award based in part

on the Attorney General’s pre-litigation decision to re-impose the

Original Conditions, as well as impose the New Conditions, all

based on authority the Seventh Circuit already concluded he did

not have. In response, the Attorney General argues that the bad

faith exception only awards attorneys’ fees for conduct occurring

during the course of the litigation. The Attorney General, however,

misstates the rule. Pre-litigation actions can be a basis for bad

faith in addition to a party’s conduct during the pendency of the

litigation. Roadway Exp., Inc. v. Piper, 447 U.S. 752, 766 (1980).

Fees   based   on   pre-litigation   conduct   are   only   appropriate,

however, where such conduct is distinct from the substantive claims

at issue. Zapata Hermanos Sucesores, 313 F.3d at 391. For example,

in a claim for breach of contract, attorneys’ fees cannot be

awarded based on allegations that the breach was committed in bad

faith. Grochocinski v. Mayer Brown Rowe & Maw LLP, 452 B.R. 676,

683 (N.D. Ill. 2011). Fees may be awarded, however, based on a

finding that pre-suit conduct, such as a strategy decision, was

done in bad faith. Id.


                                 - 7 -
      The Attorney General made a tactical decision to impose

meritless conditions instead of pursuing alternative means, such

extending the FY 2017 injunction, to achieve the same goals. The

Court   finds   this   pre-litigation    decision   to   be   eligible    for

consideration as to whether it was done in bad faith. This analysis

is   distinct   from   the    substantive   challenges   to   the   FY   2018

conditions raised by the City in its complaint, which alleged the

Attorney General did not have the authority to impose any of the

FY 2018 immigration conditions. Because the conduct at-issue in

this motion is distinct from the conduct in Chicago’s complaint,

the Court will consider conduct occurring prior to the initiation

of this suit in addition to the Attorney’s General actions during

the course of litigation.

                       1.    The Original Conditions

      Chicago seeks to collect fees for its re-litigation of the

Original Conditions, arguing the Attorney General’s re-imposition

of these conditions was in willful disregard for the Court’s FY

2017 final judgment and binding Seventh Circuit precedent and

therefore in bad faith. The Attorney General contends his re-

imposition of the Original Conditions was merely to preserve his

ability to enforce the conditions in FY 2018 if his litigation

position changed. The Court disagrees with the Attorney General




                                    - 8 -
and    will   award   fees   for   the   re-litigation   of   the   Original

Conditions.

        This Court, relying on an unequivocal preliminary injunction

opinion from the Seventh Circuit, explicitly rejected the Attorney

General’s rationale for the Original Conditions. Nevertheless, the

Attorney General pressed ahead with his re-imposition of the

Original Conditions and the two New Conditions in FY 2018. The

Attorney General addressed the FY 2018 conditions during a hearing

on August 15, 2018 where the Government explained that it was

“looking at the conditions for [FY 2018] against the backdrop of

[the Court’s] prior decision.” (8/15/18 Tr. at 5.) The Attorney

General then admitted that “if [the Government] impose[s] the exact

same    conditions     without     notice   and   forces      [Chicago]   to

affirmatively file a case, there might be other remedies available

to the plaintiffs in that context.” (Id. at 6.) The Court replied,

“That would mean their lawyers would get paid.” (Id.) Relying on

that representation, the Court entered the final order and judgment

on the Original Conditions, limited only to the FY 2017 JAG funds.

(2017 Final Order at 3.)

       Despite the Attorney General’s August 15, 2018 assertions,

the Government remained silent until November 2018. On November 2,

2018, the Attorney General posted a Special Notice on the JAG

website. (FY 2018 Special Notice, Amended Compl., Ex. E, 2018 Dkt.


                                    - 9 -
No. 34-5.) According to the Special Notice, the Attorney General

would not enforce the Original Conditions as to Chicago while the

current litigation remained pending. (Id. at 1–2.) During the

nearly three months Chicago waited for the Attorney General to

declare his intentions regarding the FY 2018 conditions millions

of JAG dollars were awarded, all with the Original Conditions

attached. By the time Chicago filed this lawsuit on October 12,

2018, the City had no reason to believe any award it received would

not also include the Original Conditions.

     The City was not required to sit idly by and wait for the

Attorney General to re-impose the Original Conditions. During the

course of this case, the Seventh Circuit made clear that “a

plaintiff injured by an unconstitutional or unlawful action in one

year does not need to suffer injuries repeatedly in each ensuing

year — and separately sue after each injury — to obtain relief

from the unlawful actions.” Barr II, 961 F.3d at 910–11. The

Attorney General also offers no reason for his delay in giving the

City notice. In light of the Attorney General’s representations to

this Court, the weight of the precedent rejecting the Original

Conditions, and the significant potential consequences for the

Chicago, the Court concludes that the Attorney General’s delay was

unreasonable and unnecessary and in bad faith.




                              - 10 -
     The fact that the Attorney General eventually gave notice

that he would not enforce the Original Conditions does not limit

the City’s award. (FY 2018 Special Notice at 1–2.) The Special

Notice was nothing more than a posting to the JAG website, which

holds no binding legal authority. As this Court later recognized,

the Attorney General was committed to imposing these immigration

conditions on JAG awards. Barr I, 405 F.Supp.3d at 770. The

Attorney   General’s   pursuit     of   the   immigration   conditions,   in

Chicago and across the country, made it reasonable for the City

not to rely exclusively on statements with no legally binding

authority.

     Instead of these bad faith actions, which caused the City to

litigate the conditions once again, there was a simple solution.

The Attorney General could have agreed to extend the FY 2017

injunction to FY 2018 when it was before this Court in August 2018.

This would have avoided further litigation while the injunctive

relief was reviewed by the Seventh Circuit. If the injunction was

lifted by the Seventh Circuit, the Attorney General would have had

the same enforcement remedies it claims to have been preserving.

Instead, the Attorney General failed to subject itself to a legally

binding    order,   abused   the   judicial     process,    and   needlessly

increased the City’s litigation costs.




                                   - 11 -
     The Attorney General’s failure to substantively defend the

Original Conditions in its FY 2018 briefing also does not change

this analysis. When the Seventh Circuit affirmed the FY 2017

preliminary injunction, it left no question that the outcome would

be the same at the permanent injunction stage and in future years.

The Attorney General acknowledged this by declining to either raise

new arguments or explain why re-re-imposing these conditions was

reasonable. Simply put, a “litigant can't be allowed to file

repeated meritless suits with impunity just so long as he does not

protract any one of them unreasonably.” Carr v. Tillery, 591 F.3d

909, 919 (7th Cir. 2010). The same is true here. The Attorney

General cannot be allowed to cause Chicago to file repeated suits

to   defend    against     the    Government’s     meritless        imposition   of

immigration-related JAG award conditions. The Court thus finds the

Attorney General acted in bad faith even after posting the Special

Notice.

     For   all   these     reasons,      and    subject   to   the     limitations

described below in Section III.C., supra, Chicago is entitled to

attorneys’    fees   for    its    FY    2018   challenge      to    the   Original

Conditions.

                           2.    The New Conditions

     Chicago     also    seeks    fees    for    its   challenge      of   the   New

Conditions. The City argues that the Attorney General’s rationale


                                     - 12 -
for the New Conditions was already “foreclosed by orders of both

this Court and the Seventh Circuit.” (Mem. at 13, 2018 Dkt.

No. 99.)     The     Attorney   General    argues     that     because    the   New

Conditions were “untested in any court” and the City offers nothing

to suggest the imposition or defense was done to harass, Chicago

has not met its burden. The Court agrees with Chicago and will

award fees for the work challenging the New Conditions.

       The Seventh Circuit’s holding in Mach v. Will County Sheriff

is instructive. In Mach, the Court concluded that discovery “erased

any doubt that [five of plaintiff’s] arguments had even a chance

of success. Mach, 580 F.3d at 501. Even so, the plaintiff waited

until after the defendant filed its motion for summary judgment to

abandon these claims. Id. at 498, 501. The Seventh Circuit awarded

fees   to   the    defendant,   finding     that     the    plaintiff    inflicted

unnecessary       summary   judgment    costs   on    the    defendant,    despite

knowing “that five of the six bases for his claims were ‘worthless’

and non-starters.” Id. at 501.

       Here, the Attorney General knew that that his claims of

authority were meritless. In defense of the New Conditions, the

Attorney General raised already-rejected arguments regarding the

scope of the Government’s authority under the JAG statute. Barr I,

405 F.Supp.3d at 763–64, 766. Indeed, the Court expressly noted

that the Attorney General “is not free to disregard the Seventh


                                       - 13 -
Circuit's rulings in its briefings before this Court.” Id. at 767.

Consequently, the Court summarily rejected the Government’s argued

for authority to impose the harboring condition, explaining that

the Seventh Circuit already concluded that imposing immigration

conditions falls outside the communication and coordination duties

delegated to the Attorney General under 34 U.S.C. 10102(a)(1)-(5).

Id. at 766. The Court also called attention to the fact that

Government did not explain why the Seventh Circuit's analysis of

34 U.S.C. 10102(a)(6) in the context of the notice and access

conditions should not equally apply to the harboring condition.

Id. at 766–67. Moreover, in its only defense of the additional

certification    requirement      “the    DOJ   presented    no    arguments

regarding the source of its statutory authority . . . and for that

reason seems to have conceded the point.” Id. at 763.

       Like Mach, the Attorney General “permitted litigation to

continue” despite clear precedent that had erased any “doubt that

his arguments had even a chance of success.” Mach, 580 F.3d at

501.   The   Attorney   General   could    have   extended   the    FY   2017

injunction to include the New Conditions, sparing the City the

cost of litigating and allowing the review by the Seventh Circuit

to go forward. He did not. For this reason, the Attorney General

“inflicted unnecessary costs upon [the City]” and an award of

attorneys’ fees for this conduct is appropriate. Id.


                                  - 14 -
     For these reasons and subject to the limitations described

below in Section III.C., supra, Chicago is entitled to attorneys’

fees for its FY 2018 challenge to the New Conditions.

                               C.    EAJA Award

     Finding that Chicago is entitled to attorneys’ fees under the

bad faith exception, the Court must determine the appropriate size

of the award. To calculate the proper award, the Court will use

“the lodestar method, multiplying the number of hours reasonably

expended on the litigation . . . by a reasonable hourly rate.”

Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 639 (7th Cir.

2011) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983))

(internal quotation marks omitted). Based on the hourly rates and

hours described below, the Court calculates a lodestar amount of

$391,168.55.

                              1.    Hourly Rates

     A   reasonable   hourly       rate    is   an   attorney’s     market   rate,

measured   by   the   “rate    that       lawyers    of   similar   ability   and

experience in the community normally charge their paying clients

for the type of work in question.” Spegon v. Catholic Bishop of

Chicago, 175 F.3d 544, 555 (7th Cir. 1999) (quoting Bankston v.

State of Ill., 60 F.3d 1249, 1256 (7th Cir. 1995)) (internal

quotation marks and citations omitted). The Seventh Circuit has

long held that an “attorney's actual billing rate for comparable


                                     - 15 -
work is ‘presumptively appropriate’ to use as the market rate.”

Id. (quoting People Who Care v. Rockford Bd. of Educ., Sch. Dist.

No. 205, 90 F.3d 1307, 1310 (7th Cir. 1996)); see also Montanez v.

Simon, 755 F.3d 547, 553 (7th Cir. 2014) (“The best evidence of

the market rate is the amount the attorney actually bills for

similar work.”); Pickett, 664 F.3d at 640 (“We presume that an

attorney's    actual      billing   rate     for   similar   litigation    is

appropriate to use as the market rate.”). Only when the requesting

attorney or attorneys do not have a billable rate, will the Court

look to the “next best evidence” — the hourly rates of lawyers

with comparable skills, experience, and reputation. Spegon, 175

F.3d at 554; People Who Care, 90 F.3d at 1310. The fee applicant

bears the burden of establishing the attorneys’ market rates.

Pickett, 664 F.3d at 640. Once “the fee applicant satisfies [their]

burden, the burden shifts to the other party to offer evidence

that sets forth a good reason why a lower rate is essential.” Id.

(internal quotation marks and citations omitted).

      Chicago’s attorneys rely on their actual billable rates from

2018 to establish their market rates. Wilmer Cutler Pickering Hale

and Dorr LLP (“WilmerHale”) presents evidence of the firm’s 2018

billable rates via attorney affidavit. (See Holtzblatt Decl. ¶¶ 6–

16,   19,   2018   Dkt.   No.   99-2).     WilmerHale   further   offers   an

engagement letter from a prior representation, evidencing that the


                                    - 16 -
City previously agreed to pay the firm’s billable rates, with a

10% discount. (2015 Engagement Ltr., Holtzblatt Decl., Ex. 1, 2018

Dkt. No. 99-3.) Chicago’s local counsel, Riley Safer Holmes &

Cancila LLP (“Riley Safer”), also presents an attorney affidavit

to establish the firm’s 2018 billable rates. Mr. Crowley reviewed

each attorney’s and paralegal’s billable rate and attests to the

fact that the rate being sought was the same or lower than the

rate being charged to other clients during the same month. (Crowley

Decl. ¶¶ 6–17, 2018 Dkt. No. 99-4.)

     The Attorney General argues that the Holtzblatt and Crowley

Declarations are “self serving” and insufficient to establish each

firm’s billable rates (Oppn. at 16-17, 2018 Dkt. No. 105). But the

Attorney General’s argument misinterprets the rule in the Seventh

Circuit. Cases discussing the need for extrinsic evidence beyond

an attorney’s affidavit do so when examining the hourly rates of

attorneys with no fee-paying clients, such as those working on

contingency or for public aid organizations. See, e.g., Uphoff v.

Elegant Bath, Ltd., 176 F.3d 399, 407 (7th Cir. 1999) (evaluating

the appropriate hourly rate for attorneys with no fee paying

clients); Spegon, 175 F.3d at 555 (same). Chicago’s attorneys

established their market rates based on the actual billable rates

charged to and paid by firm clients. Consequently, the Court need

not look to the next best evidence and undertake a review of rates


                              - 17 -
charged    by      attorneys   with    similar   skills,   experience,   and

reputation. The Court concludes that the Holtzblatt and Crowley

Declarations adequately establish the market rates for Chicago’s

attorneys.

     As a result, the burden now shifts to the Attorney General to

explain why this Court should award a lower hourly rate. The

Attorney General argues that Chicago’s award should be consistent

with the hourly rates this Court awarded in the similar case, City

of Evanston et al v. Barr, 2020 WL 1954142 (N.D. Ill. Apr. 23,

2020). According to the Attorney General the rates sought by

Chicago will result in a “windfall” and evidences the City’s “end-

run” around the rate caps found in Section 2412(d) of the EAJA.

While the fee caps in Section 2412(d) could be instructive if

Chicago failed to meet its burden, those caps are inapplicable to

Chicago’s fee award under Section 2412(b). Furthermore, a Section

2412(d) award is only available to a subset of plaintiffs to which

Chicago is not a member. See 28 U.S.C. § 2412(d). It is therefore

not an “end run” around the Section 2412(d) fee caps for Chicago

to appropriately seek fees under Section 2412(b). The Court further

notes that fee award is not a “windfall.” The fee award here

represents the market cost of reasonable legal services rendered

that were unnecessarily caused by the Attorney General’s bad faith

actions.     The     Seventh   Circuit    recognizes   that   “[p]revailing


                                      - 18 -
plaintiffs are entitled not to a ‘just’ or ‘fair’ price for legal

services, but to the market price for legal services.” Pressley v.

Haeger, 977 F.2d 295, 299 (7th Cir. 1992).

     For     these   reasons,     the    Court    will     base   its    Lodestar

calculation on the billing rates identified in the Holtzblatt and

Crowley affidavits.

                           2.     Hours Expended

     The     prevailing   party     is    entitled       to   compensation      for

reasonable hours expended and must “exclude from a fee request

hours that are excessive, redundant, or otherwise unnecessary.”

Spegon, 175 F.3d at 552 (quoting Hensley, 461 U.S. at 434). Chicago

seeks to recover the attorneys’ fees for 753 hours billed by 13

attorneys and 3 paralegals. Chicago argues this is reasonable given

the work necessary to litigate this case over the course of

thirteen months. In addition, the City explains that it reasonably

allocated the work, delegating research and writing to more junior

attorneys,    with   partners   serving      in   a   supervisory       role.   The

Attorney General raises a number of objections.

     The Government first asks for a blanket exclusion of the hours

billed by all but two WilmerHale attorneys, Mr. Holtzblatt and Ms.

Jennings. The Attorney General contends that because this case was

an extension of the FY 2017 litigation the work could have been




                                    - 19 -
handled by a single partner and a single associate. The Court

disagrees.

       Division of labor is common in law firms. Firms are not

required to staff just one or two lawyers to a single case.

Instead, where there is a large team involved in the litigation

the    court      must     “scrutinize      a     fees    petition      carefully     for

duplicative time.” Jardien v. Winston Network, Inc., 888 F.2d 1151,

1160   (7th       Cir.    1989).    This   case     presented     complex    issues    of

constitutional law and statutory interpretation with far-reaching

consequences and involved a number of simultaneous workstreams.

For that reason, the Court will not grant a blanket exclusion of

the time billed by all but two attorneys. Instead the Court will

look at time spent on specific tasks (e.g., drafting the complaint,

revising the motion for summary judgment) and determine whether

the entries reflect excessive time spent or duplication of efforts

by multiple attorneys or paralegals.

       The    Attorney         General   further    objects      to    individual   time

entries      in    Chicago’s       fee     petition      based    on    three   alleged

deficiencies:            (1)     unnecessary       or    duplicative        work;     (2)

unreasonable hours dedicated to a particular task; and (3) vague

diary entries. (Jt. Statement at 3–4, 2018 Dkt. No. 99-1; Oppn. at

18–20.) The Attorney General also objects to the time spent on




                                           - 20 -
Chicago’s fee petition. The Court reviews the Attorney General’s

objections below.

             a.    Unnecessary or Duplicative Work Objections

       The time entries the Attorney General views as unnecessary or

duplicative fall into four categories: (1) internal meetings; (2)

more than one attorney attending events; (3) the FY 18 preliminary

injunction motion; (4) work unrelated the FY 2018 litigation.

       The Government objects to dozens of time entries as redundant

or excessive solely because another attorney billed for the same

internal or client meeting, hearing, or other event. The Seventh

Circuit does not enforce a “hard-and-fast rule as to how many

lawyers can be at a meeting or how many hours lawyers can spend

discussing a project.” Gautreaux v. Chicago Hous. Auth., 491 F.3d

649,   661   (7th    Cir.    2007).   Such    a   blanket   rule    for   internal

communications       would   be    “totally    unrealistic”   given       that   the

“practice     of    law   often,   indeed     usually,   involves    significant

periods of consultation among counsel.” Tchemkou v. Mukasey, 517

F.3d 506, 511 (7th Cir. 2008). In fact, “[t]alking through a set

of authorities or seeking advice on a vexing problem is often

significantly more efficient than one attorney's trying to wade

through the issue alone.” Id. at 511–12. The same is true for

external meetings and hearings, where it is often necessary for

attorneys “to spend at least some of their time conferring with


                                      - 21 -
colleagues, particularly their subordinates, to ensure that a case

in managed in an effective as well as efficient manner.” T.P. ex

rel. Kimbrely R. v. City of Chicago Pub. Sch. Dist. 299, 2011 WL

1197353, at *9 (N.D. Ill. Mar. 29, 2011) (quoting Williams v. R.W.

Cannon, Inc., 657 F.Supp.2d 1302, 1312 (S.D. Fla.2009)).

     The proper analysis for events involving multiple attorneys

is whether the diary entries include sufficient details that the

Court can discern whether the time was reasonably spent. Tchemkou,

517 F.3d at 512. Having reviewed these records, representing

approximately 100 hours across the 13 months of litigation, the

Court finds that the diary entries for internal and external

meetings, hearings, and other allegedly duplicative events provide

sufficient detail to identify the subject matter of the meeting or

event. As a result, the Court concludes this time was reasonably

expended and is recoverable by Chicago.

     Second, the Attorney General objects to all hours billed for

the preparation of a FY 2018 motion for preliminary injunction.

The Government argues that because this motion was never filed,

the time spent on it was unnecessary and therefore not compensable.

The Court disagrees.

     Whether a course of action is reasonable is measured by the

circumstances at the time, not with the benefit of hindsight. The

Attorney General knew in July 2018 that the Government should not


                              - 22 -
attempt to re-enforce the FY 2017 conditions in FY 2018. The

Attorney General admitted as much in August 2018 when he stated,

on the record, that the Government was reviewing the proposed FY

2018 conditions. The Attorney General then went silent and took no

further    action   until   November    2018.   Chicago’s      FY     2018   JAG

submission sat unanswered for months, leaving the City without

clarity on whether the Attorney General intended enforce any of

the   FY   2018   immigration-related   conditions.      It    was    therefore

reasonable for the City of Chicago to prepare a new preliminary

injunction motion up through the time the City issued its Special

Notice.

      Having reviewed the billing records, the Court determines

that the less than 40 hours spent researching, drafting, and

preparing the unfiled FY 2018 motion for preliminary injunction

was reasonable. Moreover, none of the bills reflect work done after

November 2, 2018, the date the Special Notice was posted. For these

reasons, the Court will not strike any of the time spent on the

unfiled FY 2018 motion for preliminary injunction.

      Third, the Attorney General objects to all time spent on the

FY 2019 JAG application, amicus briefs and appellate work. The

Government    argues   these   tasks   are   unrelated    to    the    FY    2018

litigation. The Court agrees in part.




                                  - 23 -
      Time attributable to the FY 2019 JAG solicitation falls into

two categories: (1) a motion for leave to cite the FY 2019

conditions as supplemental authority in connection with Chicago’s

FY 2018 motion for summary judgment, and (2) preparation of Chicago

FY 2019 JAG application. The supplemental authority motion is

clearly related to this litigation and therefore time attributable

to its preparation and filing are compensable. Time spent preparing

the FY 2019 JAG application is also related to the FY 2018

litigation      and   compensable.   The   FY   2018   litigation      sought   a

permanent injunction covering the FY 2018 JAG funds and all future

JAG funds, thus bringing the FY 2019 within the scope of this

litigation.     In    addition,   Chicago’s     careful   response     to   these

conditions was necessary to preserve its litigation position in

the   ongoing    FY   2018   lawsuit.   Finally,    the   need   for   attorney

involvement in the application process was directly caused by the

Attorney General’s insistence on re-imposing the same conditions.

Indeed, the FY 2019 re-imposition is the very same conduct this

Court has concluded was in bad faith.

      The Court will, however, strike as unnecessary and unrelated

to the FY 2018 litigation all time attributable to amicus briefing

and appellate work. In the Fall of 2018 and Spring of 2019

Chicago’s attorneys were coordinating amicus briefs, preparing

Seventh Circuit disclosure forms, and generally communicating with


                                     - 24 -
the appellate team. During this time, the FY 2018 litigation

remained pending before this Court. Thus, any Seventh Circuit

filing or appellate coordination could not be related to this

litigation. The same must be true of the time related to the amicus

briefs. No such briefs were filed before this Court in connection

with    Chicago’s    motion    for   summary    judgment   or    the    Attorney

General’s    motion       to   dismiss.       Consequently,      without    more

information the Court must conclude that the time entries related

to amicus briefs reflect work done in connection with the then-

pending FY 2017 appeal. Time spent on the FY 2017 litigation not

compensable, and the Court thus excludes Riley Safer entries 12,

13, 23, 26, 33, 41, 43. (See Annotated Attorney Bills, Oppn.,

Ex. A, 2018 Dkt. No. 105-1.)

                     b.    Excessive Hours Objections

       The Attorney General also objects to the hours related to

certain tasks as excessive. According to the Government, Chicago

spent    excessive    hours    preparing       the   complaint    and    amended

complaint, preparing the motion to reassign, reviewing work done

by Mr. Holtzblatt and Ms. Jennings, finalizing documents for

filing, cite checking, and performing non-legal tasks, such as

entering appearances. For the reasons set out below, the Court

agrees in part and reduces Chicago’s award for the time spent on

certain of these tasks.


                                     - 25 -
       Chicago spent nearly 140 hours working on its complaint and

the amended complaint. Of those 140 hours, approximately 34 hours

were dedicated to drafting and 64 hours were dedicated to editing.

Unlike most lawsuits, however, the City had a starting point for

its    complaint,    its    FY   2017    lawsuit    challenging     substantially

similar conditions. The initial factual basis for of the FY 2017

complaint and the FY 2018 complaint were nearly identical, and

only   required     the    additional     history    related   to   the   FY   2017

litigation and the addition of the New Conditions. Even so, a

comparison of the two documents reflects substantial editing of

the background sections, in addition to the necessary additional

details. Moreover, a review of the changes from original FY 2018

complaint to the FY 2018 amended complaint reveals changes beyond

the incorporation of the Attorney General’s November 2018 Special

Notice, including information that was known when the initial

complaint was filed. It is not reasonable for Chicago to seek fees

for stylistic, as opposed to substantive, revisions and the City

does not offer a compelling reason for the number of hours billed

to these tasks. For these reasons the hours billed to drafting and

editing the complaint and amended complaint will be reduced by

50%. This reduction will apply to WilmerHale entries 15, 17, 18,

19, 21, 24-26, 28, 30, 54, 55, 57, 73, 76, 78–82, 85, 87, 89, 91–

94, 96, 98, 100, 102, 104, 105, 107, 108, 135, 140, 143, 144, 146,


                                        - 26 -
148, 149, 151–55, 157, 160 and Riley Safer entry 16. (See Annotated

Attorney Bills.) The approximately 16 hours spent on research for

the complaint and amended complaint is not unreasonable and will

not be reduced.

     Chicago seeks fees for ten hours for work on its motion to

reassign this case to this Court, given its relationship to the FY

2017 litigation. The Court will not strike all work done on this

motion, as the Attorney General suggests. The motion to reassign

was the natural result of Chicago having to file another lawsuit

related to JAG award conditions. Moreover, ten hours is not an

unreasonable amount of time to spend on this motion. This is

particularly true where the bulk of the writing and editing on

this brief was done by Mr. Evans, one of the more junior associates

working on this case. Consequently, the Court will not disturb the

hours relating to the motion to reassign.

     Chicago   also   objects   to   any   time   spent   reviewing   work

completed by Mr. Holtzblatt and Ms. Jennings as excessive and

unnecessary. To start, Ms. Jennings was the primary drafter on a

number of documents, including the complaint and the motion for

summary judgment. To exclude any time dedicated to revising her

work on these topics would be contrary to a common practice in the

legal profession—collaboration. Similar to the rejection of the

Attorney General’s insistence on one attorney per meeting, the


                                - 27 -
Court will not enforce a one attorney per document rule. During

the course of its review of the billing entries, the Court reviewed

the hours spent on each project and the specific tasks therein,

such as drafting, editing, researching, etc. For the reasons set

forth above the drafting and editing hours for the complaint and

amended complaint will be reduced. For the remaining projects

related to litigating this case on the merits, including the motion

for summary judgment and the opposition to the motion to dismiss,

the Court concluded that the overall hours spent were reasonable.

For that reason, the Court will not provide any further reductions

for the time spent reviewing work done by Mr. Holtzblatt and Ms.

Jennings.

     Chicago seeks fees for approximately 75 hours attributable to

finalizing documents for filing and cite checking. The Court agrees

that approximately 40 hours on cite checking is excessive and will

reduce the award for these hours by 50%. The Court similarly finds

excessive the 35 hours attributable to finalizing and filing

documents, particularly where these entries are distinct from the

ongoing edits during the drafting process. The Court will also

reduce   these   entries   by   50%.   These   reductions   will   apply   to

WilmerHale entries 105, 157, 159, 160, 273, 278, 282, 292, 295–97

336, 339, 341, 354 and Riley Safer entry 19. (See Annotated

Attorney Bills.)


                                  - 28 -
     Finally,      the   Attorney   General      challenges   as   unreasonable

certain tasks that it characterizes as non-legal. None of the

entries identified by the attorney general are the type of purely

administrative tasks that can be delegated solely to non-legal

staff. Reviewing court orders to ensure compliance, clarifying

orders    and     courtroom    processes     with    chambers,     coordinating

briefing schedules and filing any necessary motions with the court,

assembling exhibits, drafting declarations and other ancillary

filings, and coordinating strategy are all tasks that at minimum

require legal oversight and are typically performed by attorneys.

The Court will, however, reduce the 12 hours sought in connection

with drafting and filing appearances. Appearances are routine

documents. Even considering the number of attorneys that entered

appearances in this case, 12 hours is unreasonable. The Court

therefore reduces those hours by 50%. This reduction will apply to

Riley Safer entries 18, 20, 21, 25, 31. (See Annotated Attorney

Bills.)

                          c.   Vagueness Objections

     The Attorney General objects to approximately 18 entries as

vague.    While    the   majority    of    the    disputed    entries    provide

sufficient      detail     regarding      activity     undertaken       and   its

relationship the FY 2018 litigation, some do not. WilmerHale

entries 16, 56, 162, 261, 381 and Riley Safer entries 32 and 38


                                    - 29 -
fail to provide the detail necessary to connect the tasks to the

FY 2018 litigation. (See id.) Consequently, these entries will be

stricken from the award.

                   d.   Fee Petition Objections

     The Attorney General objects to the 123.6 hours Chicago spent

on its fees motion as excessive. The Seventh Circuit has held that

the excessiveness of the fee petition hours depends on a comparison

of the time spent on the fee petition and the time spent reasonably

litigating the merits. Spegon, 175 F.3d at 554. If the fee petition

hours are deemed disproportionate to the time spent on the merits,

the Court may reduce the hours to make the award reasonable. Id.

In Ustrak v. Fairman, the Seventh Circuit found that 15 minutes of

fee petition work for every hour of merits work was excessive. 851

F.2d 983, 987–88 (7th Cir. 1988). The Ustrak award was reduced by

two-thirds, or to 5 minutes of fee petition work for every hour of

merits work. A similar adjustment was made to the award in Gibson

v. City of Chicago, 873 F.Supp.2d 975 (N.D. Ill. 2012). The Gibson

court concluded that 10 minutes of fee petition work for every

hour of merits work was excessive. Id. at 992–93. The court then

cut the award in half, to 5 minutes per hour of merits litigation

work. Id.

     Here Chicago seeks to recover 123.6 hours for the preparation

and filing of the Government’s fee petition. After making the


                              - 30 -
adjustments detailed above the City is able to reasonably recover

527.05 hours for litigating on the merits. This results in a ratio

of approximately 14 minutes on the fee petition for every hour

spent litigating the merits. The Court concludes this is excessive

and in line with the reductions in Ustrak and Gibson reduces the

award by 2/3.

     Based on the foregoing hours reductions, Chicago is awarded

$391,168.55 in attorneys’ fees. This breaks down into $18,584.75

to be awarded to Riley Safer and $372,583.80 to WilmerHale.

                         IV.   CONCLUSION

     For the reasons stated herein, Plaintiff’s motion for award

of attorneys’ fees (2018 Dkt. No. 99) is granted in part and denied

in part. Plaintiff is entitled to $391,168.55 in attorneys’ fees.


IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated: 4/28/2021




                               - 31 -
